 Case 2:18-cv-01830-MWF-JPR Document 128 Filed 05/22/19 Page 1 of 1 Page ID #:4088




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES -- GENERAL

Case No.       CV 18-1830-MWF(JPRx)                                        Dated: May 22, 2019

Title:         Matt Furie -v- Infowars, LLC, et al.

PRESENT:       HONORABLE MICHAEL W. FITZGERALD, UNITED STATES DISTRICT JUDGE

               Rita Sanchez                             Amy Diaz
               Courtroom Deputy                         Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFFS:                     ATTORNEYS PRESENT FOR DEFENDANTS:

               Louis W. Tompros                         Robert Barnes
               William C. Kinder
               Stephanie Lin
               Nancy Lynn Schroeder



PROCEEDINGS:                TELEPHONIC STATUS CONFERENCE

         Case called, and counsel make their appearance.

      The Court and counsel confer regarding the upcoming July 16, 2019 trial date. For
reasons stated on the record, the Court will set a follow-up telephonic status conference the
week of May 28, 2019.

         IT IS SO ORDERED.




                                                                   Initials of Deputy Clerk rs
                                                -1-                       :10 min
